Title: Elizabeth Smith Shaw to Abigail Adams, 2 May 1789
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill May 2d 1789
          My Dear Sister
        
        By the News Papers, I find you have met with a temporary Loss—The United suffrages of my countrymen have once more taken my Brother Adams from you—from rural retirement—& the sweets of domestic Life, & again placed him in the political Hemisphere, where his merit—his knowledge—his patriotism—his virtue, will (I presume) shine with conspicuous Lustre, though surrounded by a multitude of bright Luminaries—
        It is indeed a new & untried Scene which he is now called to act in, & I do not wonder that your considerate, & reflecting mind feels a degree of solicitude, & anxiety— Great heights we know are always dangerous, but more espicially, (as you have most strikingly represented it) “When glazed with Ice—” & surrounded by those, who from base, & mercenary motives, may wish their ruin— The best Hearts, the wisest, & the coolest Heads we know are requisite— And those who are entrusted with the Care of national Government, need in a peculiar manner to make the prayer of the King of Israel, that they may know how to give Laws to this great People— Yet after all, the operation of the wisest, & most equitable Laws (says Dr Gibbons) is uncertain— It depends upon the temper, the genius, & even the Climate—
        But I quit this subject, & beg to know when I am to be favoured with the promised visit— I hope you will not come without letting me know of it beforehand, because this is a very busy Season, for those of us, who depend cheifly upon homespun for their cloathing—& I would wish to sweep the flax, & the Tow from the Hearth at lest— Industry is the Basis of Independance, & can the Daughters of America look more lovely, than when they “seek wool, & flax, & work digligently with their hands”?—
        Your eldest Son has made us one short visit the other Day— He could stay but one night, because he came on buisiness He was well the last week, but complains that he has not heard from any of you, since he went to Newbury— My other Nephews I suppose have been with you— I can find their visits to their Uncle, & Aunt have been much less frequent, since their Mamma’s return,—& I cannot wonder at it— But they must not forget how much we love their Company—
        
        Judge Seargants Family being so near to us—is a most agreeable Circumstance. We are really very happy in a mutual desire, to render kind Offices to each other—
        Mr & Mrs Thaxter are in better health than they were some-time past— Mr Thaxter is one of the most benevolent Men in the world—The People bless him—& wish him length of Days—which I think is something remarkable considering his Profession— I often think his Character answers in some measure to that of the Man of Ross—
        Do not let it be long, before I have the pleasure of seeing you here—
        You have an Nephew, & two Neices who wish most ardently for the pleasure—
        But I hope your visit will not be, when the Judge & his Lady are out of Town—
        Adieu my Dear Sister, & / believe me most affectionately Yours
        Elizabeth Shaw—
      